 Case 5:19-cv-00044-KOB-GMB Document 1 Filed 01/09/19 Page 1 of 3             FILED
                                                                     2019 Jan-10 PM 03:01
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA




                                                     ZD!9 JAN -q A /O: O
                                                    U.S. DISTRICT COURT
                                                                      A
\Js




                                            <?>\. &--\,,Q 0a.;~ ~t   .fmrY\
                                              ' l
    Case 5:19-cv-00044-KOB-GMB Document 1 Filed 01/09/19 Page 2 of 3




b
Case 5:19-cv-00044-KOB-GMB Document 1 Filed 01/09/19 Page 3 of 3
